Mr. President, please accept warm greetings from our President, Commander Daniel Ortega Saavedra, our Vice-President, Rosario Murillo, and the people of Nicaragua, who wish you success in the great responsibility that you have taken on.
Many of the issues on the agenda during this session are of vital importance to the survival of our peoples. This year we have witnessed a world in upheaval, driven by multiple crises, including violations of international law and the sovereignty of our peoples, wars and threats of the use of force, and increased poverty and inequality. However, before I go into them, I would like to share my President’s reflections summarizing the political will and course of action that must guide us if we are to achieve a better and more peaceful world.
“We must uphold the commitment to continuing to fight for peace, which is the global priority of all of our peoples, and to ensuring that the conflicts that arise in various parts of the world can be overcome through dialogue and negotiation. Above all, we must ensure that we are free from the use or the threat of the use of force, which is what our peoples desire the most from the peoples of the great Powers towards countries with small populations — countries that may be small in development but that are great in their values and history.”
That should be the permanent commitment of the United Nations.On behalf of the people and the Government of Nicaragua, I would like to express our solidarity with all the brothers and sisters of the Greater Caribbean — Antigua and Barbuda, Bahamas, Cuba, Dominica, Puerto Rico, the Dominican Republic and all the other islands affected by the recent devastating meteorological events that are becoming more intense and more frequent every day — and with our brothers and sisters the people and the Government of Mexico, for the two catastrophic earthquakes that occurred there. Our condolences and prayers go to all of the families who have lost loved ones and to the people and the Government of the United States for the hurricanes that have caused major damage in the states of Texas and Florida.
Let us focus on the importance of eradicating poverty. The 2030 Agenda for Sustainable Development represents one of the most important achievements in the history of our Organization. It is a framework for the struggle for a just world order, so that together, in peace, solidarity and complementarity, we can make progress on eradicating poverty. It is deplorable that so much poverty still persists and that inequalities are now more marked than ever. But this development agenda will mean nothing to our peoples if we, the peoples of the world, do not display the political will, commitment and solidarity we need to promote human development with social justice and environmental policies that protect the planet in harmony with nature and ensure the survival of the human species and the life and rights of Mother Earth.
Seventy-two years on, our Organization is still unable to fully comply with the objectives set out in the Charter of the United Nations. We need fundamental reform urgently if we are to tackle that unfortunate situation. To achieve that, we must promote the crucial changes that will enable the Organization to serve the interests of humankind. We would like to point out that, during his presidency of the General Assembly in 2008, the late Father Miguel D’Escoto Brockmann, whom we rightly call Nicaragua’s Chancellor of Dignity — may he rest in peace — worked on and fought until the very end for that fundamental reform, laying the groundwork for discussing these changes. In that regard, it will be vital to reform the Security Council in order to ensure that its composition and function reflect the geopolitical and economic realities of the international community of the twenty-first century. Negotiations on the issue must enter a more dynamic phase as soon as possible, and a negotiating text must be prepared with the goal of reaching the necessary agreements and proceeding with these reforms during the Assembly’s seventy- second session.
We urgently need ambitious action to combat climate change. We note with great concern the unprecedented temperatures that are being registered all over the world and the lack of interest in reducing greenhouse-gas emissions. The developed countries must take the lead, change their unsustainable patterns of production and consumption and above all meet their financial commitments and complete their technology transfers. The Government and the people of Nicaragua will continue to advocate for a commitment to climate justice, as well as for an essential compensation policy that can be translated into direct and unconditional assistance.
We have welcomed the re-establishment of relations between Cuba and the United States of America, but it is upsetting that we are still seeing not only the restoration of measures aimed at maintaining the cruel, inhuman and criminal economic, financial and commercial embargo on Cuba but also threats to its sovereignty. From this rostrum, we join the other voices around the world saying no to the blockade of the heroic people of Cuba, of Fidel, Raul, and Marti.
The Bolivarian Republic of Venezuela and its Bolivarian revolution continue to contend with foreign harassment, interference and aggression. We condemn the threats of the use of force or military options made by the President of the United States against the Bolivarian Republic of Venezuela, a threat that, as has been expressed by Nicaragua’s President,
“has no place. The cry in Latin America and the Caribbean is unanimous — nobody wants military intervention from the United States. No one is asking the United States to come and intervene militarily in any Latin American or Caribbean country.”
We proclaim our unconditional solidarity with the peoples of Bolivar and Chavez, and with the Government led by its constitutional President Nicolas Maduro and his people in their sovereign decision to democratically elect a Constituent National Assembly. Dialogue and negotiation are the only way forward for peace and reconciliation for the great Venezuelan family.
We wish our brothers in Colombia every success in implementing their peace accord. Our President has said that Colombia is proving that there can be no military solution to such conflicts, and that after more than 50 years of war, in the end it was negotiations that prevailed. We congratulate Colombia.
We salute and will always stand in solidarity with the struggles of the peoples under occupation of the Latin American and Caribbean country of Puerto Rico; of Western Sahara, under the leadership of the Frente Polisario; and of the Argentine Republic in its legitimate sovereign rights over its Malvinas Islands. Nicaragua reiterates its commitment to the establishment of two States of Israel and Palestine, with East Jerusalem as its capital, based on the 1967 borders, with both peoples and Governments living in peace and harmony.
We reiterate our total solidarity with the Government and People of Syria in their fight against international terrorism and defence of their sovereignty and territorial integrity. We emphasize the need for a political and negotiated solution between Syrians and an end to foreign intervention, including financing, military training and supplying arms to terrorist groups, so that there may finally be peace. We are very concerned about the increase in terrorist attacks on our brother peoples and condemn terrorism in all its forms and manifestations.
Nicaragua supports general and complete disarmament and the total elimination of nuclear weapons. Yesterday we signed the Treaty on the Prohibition of Nuclear Weapons. Verbal confrontations and threats of the use of nuclear weapons are unacceptable. We must work to advance commitments to eliminating nuclear arsenals around the world until they are gone forever, and to use the enormous resources expended on them to eradicate poverty. The situation on the Korean peninsula is of great concern. Nuclear tests contribute nothing to peace and should be condemned. We call for a political and peaceful solution to this dangerous military scenario through dialogue and negotiation, thereby ending the nuclearization of that region and achieving reunification and peace on the Korean peninsula.
If we are to achieve the Sustainable Development Goals, we must repeal unilateral coercive measures that violate international law and hinder our countries’ development plans. The 2030 Agenda for Sustainable Development was adopted on the basis of the principle of universality. It is therefore vital to ensure that no one is left behind, and that includes the 23 million Taiwanese who are entitled to participate in the implementation of this global agenda. Taiwan is willing and able to participate in and contribute to the wide range of substantive United Nations programmes aimed at improving the well-being of humankind.
We in Central America are strengthening our integration in every area and working with our brothers and sisters to combat the scourges of terrorism, drug trafficking and organized crime, as well as to transform the Gulf of Fonseca into a zone of peace and development. Our Government continues to work for the restoration of the political, economic, social and cultural rights of all Nicaraguans, with historic and significant results in the areas of equity, gender, investment, development and security. Nicaragua has been recognized by the World Economic Forum as having one of the best records on gender equity in Latin America and indeed the world. Civil and human security is one of our main strengths. That security is fundamental to social, political and economic stability, promoting a better quality of life, tranquillity, justice, peaceful coexistence and the comprehensive development of families.
In that regard, Nicaragua has developed a series of specific policies and programmes for combating the scourges of our time, such as terrorism, crime, drug trafficking, trafficking of arms and human trafficking, with very positive results. Working with communities has led to a successful collaboration that makes Nicaragua one of the safest countries in the region and one of the least vulnerable to organized crime. We have succeeded in that by consolidating a serious, constructive and transparent alliance between the Government, workers and the private sector, based on the model for alliance, dialogue and consensus that we have implemented while also relying on valuable international assistance, for which we are grateful.
My country has been working extremely hard to make progress in the fight against poverty. We therefore condemn the initiative of a group of United States congressmen who are attempting to damage the economy of Nicaraguan families through a bill known as the Nicaraguan Investment Conditionality Act (NICA), currently in the United States Senate, aimed at blocking Nicaragua’s access to international organizations’ programme funds for combating poverty. We want to remind the members of the United States Congress that there is a judgment outstanding by the International Court of Justice, in The Hague, ordering the UnitedStates to compensate the people of Nicaragua for damages incurred from the loss of life and materials caused by acts of terrorism committed by President Reagan’s Administration despite congressional opposition, including using drug traffickers to launder money in order to finance a war against Nicaragua while circumventing congressional bans. Nicaragua hopes that Congress will comply faithfully with the verdict of the International Court of Justice, which has ordered that Nicaragua be compensated and that bills such as the NICA Act, promoted by people bent on harming Nicaraguan families, be rejected.
In conclusion, I would once again like to quote my President:
“Here before the General Assembly, Nicaragua vows to consistently advocate for peace, stability and security in every part of our planet, in every forum, through every mechanism and with every nation with which we have relations.”